The election of Firgus M‘Lain, returned a member from the town of Hope, was controverted by Cheever Kendall and others, on the following ground, stated in their memorial, and proved by depositions accompanying it :3 — -
That the first article, in the warrant for the meeting of said town to elect a representative, was to choose a moderator; that one was chosen accordingly, who presided in the meeting instead of the selectmen; called for, received, and counted the votes; and publicly declared in the meeting, that they had chosen Firgus M'Lain their representative.
The committee on elections made a report in favor of the election, which was agreed to,4

 Same, 10, 123.


 Same, 280. In. consequence of the remarks, made upon the report of this case, by the committee on elections, in the case of Dan Hill, 1847, the papers and records from which the same was compiled have been again examined; but nothing has been discovered tending to throw any doubt upon the statements contained in the report. No other ground of objection to the election is stated in the memorial, or testified to, than that a moderator was chosen, who presided at the election, instead of the selectmen. The depositions, though taken apparently without notice to the member, were such as had been commonly introduced in evidence in election cases, and were *72refexied, with, the other papers in the case, to the committee. The return of the election was in the form required by law, and was signed by the selectmen. The report was, “ That the town of Hope is entitled to send a representative, and therefore that Firgus M‘Lain is entitled to his seat;” and though apparently not responsive to the allegation of the memorial, was nevertheless a substantial confirmation of the validity of the election.
The committee, having included in the same report several cases, in which the question depended upon the number of ratable polls, may have inadvertently referred to the case, of Hope, as one of them; or as the town was incorporated in June, 1804, with “ all the powers, privileges, rights, and immunities” of towns; but did not send a representative until this year ; this fact may perhaps have occasioned the statement in the report that the town of Hope was entitled to send a representative.